

115 HR 2342 IH: Common Sense Employer Notification of Special Enrollment Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2342IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Schneider introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Employee Retirement Income Security Act of 1974, the Internal Revenue Code of 1986,
			 and the Public Health Service Act to require employees to be provided with
			 information about the availability of special enrollment periods to obtain
			 marketplace coverage and Medicare coverage upon termination or separation,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Common SENSE Act of 2017 and as the Common Sense Employer Notification of Special Enrollment Act of 2017. 2.Requiring notification to employees about special enrollment periods upon termination or separation (a)ERISASection 606(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1166(a)) is amended by adding and under section 2702 of the Public Health Service Act (including that the beneficiary may be eligible to enroll in a health plan in a State in a special enrollment period established under subsection (b)(2) of such section) and section 1837(i) of the Social Security Act (including that the beneficiary may be eligible to enroll in the medical insurance program established under part B of title XVIII of such Act in a special enrollment period established under such section) before the period at the end.
 (b)IRCSection 4980B(f)(6)(D)(ii) of the Internal Revenue Code of 1986 is amended by adding and under section 2702 of the Public Health Service Act (including that the beneficiary may be eligible to enroll in a health plan in a State in a special enrollment period established under subsection (b)(2) of such section) and section 1837(i) of the Social Security Act (including that the beneficiary may be eligible to enroll in the medical insurance program established under part B of title XVIII of such Act in a special enrollment period established under such section) before the period at the end.
 (c)PHSASection 2206 of the Public Health Service Act (42 U.S.C. 300bb–6) is amended in the first sentence by inserting and under section 2702 of the Public Health Service Act (including that the beneficiary may be eligible to enroll in a health plan in a State in a special enrollment period established under subsection (b)(2) of such section) and section 1837(i) of the Social Security Act (including that the beneficiary may be eligible to enroll in the medical insurance program established under part B of title XVIII of such Act in a special enrollment period established under such section) before the period at the end of such sentence.
			